Case LiB-ew-12451-NMG Document 26-4 Fifdled4)46a/2 lpatage arg 5

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

SECURITIES AND EXCHANGE

COMMISSION, Civil Action No. 18-CV-12451
Plaintiff, (NMG)

Vv.

MORRIE TOBIN, MILAN PATEL,
MATTHEW LEDVINA, DANIEL
LACHER, BRIAN QUINN, AND DAVID
SKRILOFF,

Defendants.

 

 

ape FINAL JUDGMENT AS TO DEFENDANT MORRIE TOBIN

 

The Securities and Exchange Commission having filed a Complaint and Defendant
Morrie Tobin having entered a general appearance; consented to the Court’s jurisdiction over
Defendant and the subject matter of this action; consented to entry of this Final Judgment;
waived findings of fact and conclusions of law; and waived any right to appeal from this Final
Judgment:

L

IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant is
permanently restrained and enjoined from violating, directly or indirectly, Section 10(b) of the
Securities Exchange Act of 1934 (the “Exchange Act”) [15 U.S.C. § 78j(b)] and Rules 10b-5(a)
and (c) promulgated thereunder [17 C.F.R. § 240.10b-5(a) and (c)], by using any means or
instrumentality of interstate commerce, or of the mails, or of any facility of any national
securities exchange, in connection with the purchase or sale of any security:

(a) to employ any device, scheme, or artifice to defraud; or
Case 1:18-ev-12451-NMG Document 26-4Fifled04415/21p Rage afef 5

(b) to engage in any act, practice, or course of business which operates or would

operate as a fraud or deceit upon any person.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in
Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who
receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant’s
officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or
participation with Defendant or with anyone described in (a).

II.

IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant
is permanently restrained and enjoined from violating Sections 17(a)(1) and (3) of the Securities
Act of 1933 (the “Securities Act”) [15 U.S.C. §§ 77q(a)(1) and (3)] in the offer or sale of any
security by the use of any means or instruments of transportation or communication in interstate
commerce or by use of the mails, directly or indirectly:

(a) to employ any device, scheme, or artifice to defraud; or

(b) to engage in any transaction, practice, or course of business which operates or

would operate as a fraud or deceit upon the purchaser.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in
Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who
receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant's
officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).

Il.

IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant
Case 1:18-ev-12451-NMG Document 26-4 Filed 046/3/21p Rage sie 5

is permanently restrained and enjoined from violating Sections 5(a) and (c) of the Securities Act
[15 U.S.C. § 77e(a) and (c)] by, directly or indirectly, in the absence of any applicable
exemption:

(a) Unless a registration statement is in effect as to a security, making use of any
means or instruments of transportation or communication in interstate commerce
or of the mails to sell such security through the use or medium of any prospectus
or otherwise; or

(b) Making use of any means or instruments of transportation or communication in

interstate commerce or of the mails to offer to sell or offer to buy through the use
or medium of any prospectus or otherwise any security, unless a registration
statement has been filed with the Commission as to such security, or while the
registration statement is the subject of a refusal order or stop order or (prior to the
effective date of the registration statement) any public proceeding or examination
under Section 8 of the Securities Act [15 U.S.C. § 77h].

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in
Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who
receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant’s
officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or
participation with Defendant or with anyone described in (a).

IV.

IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

is permanently barred from participating in an offering of penny stock, including engaging in

activities with a broker, dealer, or issuer for purposes of issuing, trading, or inducing or
Case L:l8-ev-12451-NMG Becument 26-4Fifkled)4ia/21pRage gf 5

attempting to induce the purchase or sale of any penny stock. A penny stock is any equity
security that has a price of less than five dollars, except as provided in Rule 3a51-1 under the
Exchange Act [17 C.F.R. 240.3a51-1].

V.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Consent is
incorporated herein with the same force and effect as if fully set forth herein, and that Defendant
shall comply with all of the undertakings and agreements set forth therein, including, but not
limited to, the undertakings to, in connection with this action and any related judicial or
administrative proceedings or investigation commenced by the Commission or to which the
Commission is a party:

(a) appear and be interviewed by Commission staff at such times and places as the
staff requests upon reasonable notice;

(b) accept service by mail or facsimile transmission of notices or subpoenas issued by
the Commission for documents or testimony at depositions, hearings, or trials, or
in connection with any related investigation by Commission staff;

(c) appoint Defendant’s undersigned attorney as agent to receive service of such
notices and subpoenas;

(d) with respect to such notices and subpoenas, waive the territorial limits on service
contained in Rule 45 of the Federal Rules of Civil Procedure and any applicable
local rules, provided that the party requesting the testimony reimburses
Defendant's travel, lodging, and subsistence expenses at the then-prevailing U.S.
Government per diem rates; and

(e) consent to personal jurisdiction over Defendant in any United States District
28@ 1-18-cv-4348t-NME Bacument 38-4riledA4e5i21pRage jaf 5

Court for purposes of enforcing any such subpoena.
VI.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall retain

jurisdiction of this matter for the purposes of enforcing the terms of this Final Judgment.

VII.
There being no just reason for delay, pursuant to Rule 54(b) of the Federal Rules of Civil

Procedure, the Clerk is ordered to enter this Final Judgment forthwith and without further notice.

Dated: Cprl IG , 202]
PV hthunuk Neder

UNITED STATES DISTRICT JUDGE
